              Case 2:20-cv-00443-RAJ Document 1 Filed 03/24/20 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     MASONRY SECURITY PLAN OF
 9   WASHINGTON; BAC LOCAL NO. 1                        Case No. 2:20-cv-00443
     PENSION TRUST; BRICKLAYERS AND
10   TROWEL TRADES INTERNATIONAL                        COMPLAINT FOR EQUITABLE
     PENSION FUND; and INDEPENDENT                      RELIEF AND FOR MONETARY
11   CONTRACTORS AND BRICKLAYERS AND                    DAMAGES
     ALLIED CRAFTWORKERS LOCAL NO. 1
12   APPRENTICE TRAINING TRUST,

                                Plaintiffs,
13          v.
14   SPRINGHILL MASONRY, LLC, a Washington
     limited liability company,
15
                                Defendant.
16
                                              I. PARTIES
17
            1.1      Plaintiff Masonry Security Plan of Washington (“Masonry Health Trust”) is a
18
     Taft-Hartley trust fund established to provide one or more employee welfare benefit plans
19
     for the participating employees on whose behalf contributions have been paid. The Masonry
20
     Health Trust maintains its principal office in Seattle, King County, Washington.
21
            1.2      Plaintiff BAC Local No. 1 Pension Trust (“Masonry Pension Trust”) is a
22
     Taft-Hartley trust fund established to provide one or more employee pension benefit plans
23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                           BARLOW COUGHRAN
                                                                           MORALES & JOSEPHSON, P.S.
     DAMAGES – 1                                                         1325 FOURTH AVENUE, SUITE 910
     2:20-cv-00443                                                              SEATTLE, WA 98101
                                                                                  (206) 224-9900
            4900 745 vc231901
              Case 2:20-cv-00443-RAJ Document 1 Filed 03/24/20 Page 2 of 9




 1   for the participating employees on whose behalf contributions have been paid, and their

 2   beneficiaries. The Masonry Pension Trust maintains its principal office in Seattle, King

 3   County, Washington.

 4          1.3      Plaintiff Bricklayers and Trowel Trades International Pension Fund (“BAC

 5   International Pension Trust”) is a Taft-Hartley trust fund established to provide pension

 6   benefits for the participating employees on whose behalf contributions have been paid, and

 7   their beneficiaries. The BAC International Pension Trust maintains its principal office in

 8   Washington, District of Columbia.

 9          1.4      Plaintiff Independent Contractors and Bricklayers and Allied Craftworkers

10   Local No. 1 Apprentice Training Trust (“BAC Apprentice Trust”) is a Taft-Hartley trust

11   fund established to create and administer one or more apprenticeship and training plans.

12   The BAC Training Trust maintains its principal office in Seattle, King County, Washington.

13          1.5      The Plaintiffs are commonly known as and referred to collectively as the

14   Masonry Trust Funds.

15          1.6      Defendant Springhill Masonry, LLC (“Springhill”) is a Washington limited

16   liability company with its principal place of business in Granite Falls, Snohomish County,

17   Washington. At times relevant, Springhill conducted business within this District.

18                               II. JURISDICTION AND VENUE

19          2.1      This Court has exclusive jurisdiction pursuant to §502(e)(1) of the Employee

20   Retirement Income Security Act of 1974 (“ERISA”), codified at 29 U.S.C. §1132(e)(1).

21          2.2      Venue in this Court is proper pursuant to §502(e)(2) ERISA, codified at 29

22   U.S.C. §1132(e)(2), and pursuant to agreement between the parties.

23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                            BARLOW COUGHRAN
                                                                            MORALES & JOSEPHSON, P.S.
     DAMAGES – 2                                                          1325 FOURTH AVENUE, SUITE 910
     2:20-cv-00443                                                               SEATTLE, WA 98101
                                                                                   (206) 224-9900
            4900 745 vc231901
              Case 2:20-cv-00443-RAJ Document 1 Filed 03/24/20 Page 3 of 9




 1                                              III. FACTS

 2          3.1      On May 1, 2019, Shane Westing, identifying himself as “President” executed

 3   a Compliance Agreement on behalf of Springhill Masonry, LLC with the International

 4   Union of Bricklayers & Allied Craftworkers, Local 2 (the “Union”). The Compliance

 5   Agreement incorporates by reference the terms and conditions of three master labor

 6   agreements, (i) the Independent Masonry Contractors master labor agreement; (ii) the

 7   Independent Tile and Terrazzo Contractors master labor agreement; and (iii) the Residential

 8   Contractors Agreement (together, the “Master Labor Agreements”):

 9                     The UNDERSIGNED EMPLOYER hereby agrees with the
                     INTERNATIONAL UNION OF BRICKLAYERS & ALLIED
10                   CRAFTWORKERS UNION, LOCAL NO. 2 WA-ID-MT of the
                     Pacific NW ADC that with respect to all of its employees, it will
11                   abide by all of the terms and conditions of the following principal
                     agreement (and amendments thereto) and the terms and conditions of
12                   all successive principal agreements (and amendments thereto) as may
                     be executed by the signatory parties.
13
                             BRICKLAYERS, STONE MASONS, BLOCKLAYERS,
14                       CLEANERS AND CAULKERS, CHEMICAL WORKERS AND
                         MARBLE MASONS, between International Union of Bricklayers
15                       & Alied Craftworkers local No. 2 WA-ID-MT of the Pacific NW
                         ADC and INDEPENDENT MASONRY CONTRACTORS
16                       (covering all counties identified in the principal agreement);

17                            TILE SETTERS AND TERRAZZO WORKERS, between
                         International Union of Bricklayers & Allied Craftworkers local
18                       No. 2 WA-ID-MT of the Pacific NW ADC and INDEPENDENT
                         TILE AND TERRAZZO CONTRACTORS (Covering all counties
19                       identified in the principal agreement);

20                              Residential Contractors Agreement.

            3.2      By signing the Compliance Agreement, Springhill agreed to make fringe
21
     benefit contributions to the Masonry Trust Funds and be bound by the terms and conditions
22
     of their respective trust agreements:
23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                          BARLOW COUGHRAN
                                                                          MORALES & JOSEPHSON, P.S.
     DAMAGES – 3                                                        1325 FOURTH AVENUE, SUITE 910
     2:20-cv-00443                                                             SEATTLE, WA 98101
                                                                                 (206) 224-9900
            4900 745 vc231901
             Case 2:20-cv-00443-RAJ Document 1 Filed 03/24/20 Page 4 of 9




 1                     TRUST OBLIGATIONS REAFFIRMED: The undersigned
                     employer agrees to make contributions to the applicable health and
 2                   welfare trust fund, pension trust fund, training trust fund, and any
                     other trust funds, as specified in the principal agreement, and does
 3                   further agree to abide by all the terms and conditions of the trust
                     agreements creating the respective trust funds, and any amendments
 4                   heretofore or thereafter adopted. Further, the employer does accept as
                     its lawful representatives, the employer trustees who are now or may
 5                   hereafter serve on the board of trustees of the respective trust funds.

 6          3.3      The Masonry Trust Funds are beneficiaries under the terms of the

 7   Compliance Agreement and the Master Labor Agreement.

 8          3.4      By executing the Compliance Agreement, as discussed above, Springhill

 9   agreed to the terms of the (i) Masonry Security Plan of Washington; (ii) BAC Local No. 1

10   Pension Trust; (iii) Bricklayers and Trowel Trades International Pension Fund; and (iv)

11   Independent Contractors and Bricklayers and Allied Craftworkers Local No. 1 Apprentice

12   Training Trust.

13          3.5      Springhill’s obligations under the Masonry Health Trust are set forth in

14   Article IX, Sections 1 – 9 of the Trust Agreement Governing the Masonry Security Plan of

15   Washington, revised and restated effective March 15, 2012, and as amended. Under the

16   Masonry Health Trust, Springhill agreed to, among other things:

17                             Submit its reports on or before the date specified in the underlying
                                collective bargaining agreement (the 15th day of the calendar month
18                              following the month in which the contributions are payable);

19                             Comply with a request to submit any information, data, report or other
                                documents reasonably relevant to and suitable for purposes of
20                              administration of the trust, including audits, as requested by the trust
                                funds;
21
                               Payment of liquidated damages of ten percent (10%) on all delinquent
22                              contributions, fifteen percent (15%) if suit is filed;

                               Payment of interest of twelve percent (12%); and
23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                                BARLOW COUGHRAN
                                                                                MORALES & JOSEPHSON, P.S.
     DAMAGES – 4                                                              1325 FOURTH AVENUE, SUITE 910
     2:20-cv-00443                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
            4900 745 vc231901
              Case 2:20-cv-00443-RAJ Document 1 Filed 03/24/20 Page 5 of 9




 1                             Payment of the trust fund’s attorney fees, costs of collection, and
                                auditor’s fees.
 2
            3.6      Springhill’s obligations under the Masonry Pension Trust are set forth in
 3
     Article IX, Sections 1 – 9, and Amendment No. 6 of the Trust Agreement Governing a Joint
 4
     Labor-Management Employee Pension Benefit Trust Fund, dated December 30, 1976, and
 5
     as amended. Under the Masonry Pension Trust, Springhill agreed to, among other things:
 6
                               Submit its reports on or before the date specified in the underlying
 7                              collective bargaining agreement (the 15th day of the calendar month
                                following the month in which the contributions are payable);
 8
                               Comply with a request to submit any information, data, report or other
 9                              documents reasonably relevant to and suitable for purposes of
                                administration of the trust, including audits, as requested by the trust
10                              funds;

11                             Payment of liquidated damages of ten percent (10%) on all delinquent
                                contributions, fifteen percent (15%) if suit is filed;
12
                               Payment of interest of twelve percent (12%); and
13                             Payment of the trust fund’s attorney fees, costs of collection, and
                                auditor’s fees.
14
            3.7      Springhill’s obligations under the BAC International Pension Trust are set
15
     forth in Article IV, Sections 4.1 – 4.6 of the Restated Agreement and Declaration of Trust of
16
     the Bricklayers and Trowel Trades International Pension Fund, effective December 31,
17
     1988, and as amended. Under the BAC International Pension Trust, Springhill agreed to,
18
     among other things:
19
                               Submit its reports on or before the date specified in the underlying
20                              collective bargaining agreement (the 15th day of the calendar month
                                following the month in which the contributions are payable);
21
                               Comply with a request to submit any information, data, report or other
22                              documents reasonably relevant to and suitable for purposes of
                                administration of the trust, including audits, as requested by the trust
23                              funds;
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                                BARLOW COUGHRAN
                                                                                MORALES & JOSEPHSON, P.S.
     DAMAGES – 5                                                              1325 FOURTH AVENUE, SUITE 910
     2:20-cv-00443                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
            4900 745 vc231901
              Case 2:20-cv-00443-RAJ Document 1 Filed 03/24/20 Page 6 of 9




 1                             Payment of liquidated damages of twenty percent (20%) or an
                                additional interest charge of fifteen percent (15%) on all delinquent
 2                              contributions, whichever is higher;

 3                             Payment of interest of fifteen percent (15%) on all delinquent
                                contributions; and
 4
                               Payment of the trust fund’s attorney fees, costs of collection, and
 5                              auditor’s fees.

 6          3.8      Springhill’s obligations under the BAC Apprentice Trust are set forth in

 7   Article IX, Sections 1 – 9 of the Trust Agreement Governing the Independent Contractors

 8   and Bricklayers and Allied Craftworkers Local No. 1 Apprentice Training Trust, dated May

 9   1, 1997, and as amended. Under the BAC Apprentice Trust, Springhill agreed to, among

10   other things:

11                             Submit its reports on or before the date specified in the underlying
                                collective bargaining agreement (the 15th day of the calendar month
12                              following the month in which the contributions are payable);

                               Comply with a request to submit any information, data, report or other
13
                                documents reasonably relevant to and suitable for purposes of
                                administration of the trust, including audits, as requested by the trust
14
                                funds;
15                             Payment of liquidated damages of ten percent (10%) on all delinquent
                                contributions, fifteen percent (15%) if suit is filed;
16
                               Payment of interest of twelve percent (12%); and
17
                               Payment of the trust fund’s attorney fees, costs of collection, and
18                              auditor’s fees.

19          3.9      Upon information and belief, following execution of the Compliance

20   Agreement, Springhill used employees to perform work subject to the Master Labor

21   Agreement. Springhill also began its monthly reporting and payment of fringe benefit

22   contributions to the Masonry Trust Funds.

23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                                BARLOW COUGHRAN
                                                                                MORALES & JOSEPHSON, P.S.
     DAMAGES – 6                                                              1325 FOURTH AVENUE, SUITE 910
     2:20-cv-00443                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
            4900 745 vc231901
              Case 2:20-cv-00443-RAJ Document 1 Filed 03/24/20 Page 7 of 9




 1          3.10     Springhill has failed and/or refused to provide the Masonry Trust Funds’

 2   administration office with its monthly remittance reports for the months of June and July

 3   2019 and was accordingly referred to counsel for collection.

 4          3.11     Springhill was sent two written demands to provide the missing monthly

 5   remittance reports.

 6          3.12     Springhill was provided blank monthly remittance forms to be filled out and

 7   returned to the Masonry Trust Funds’ administration office. No reports have been received.

 8          3.13     As of the date of this complaint, Springhill has not provided its monthly

 9   remittance reports to the Masonry Trust Funds’ administration office for the months of June

10   2019 through February 2020.

11                                       IV. CAUSES OF ACTION

12                                          First Cause of Action
                                (Breach of Labor Agreement/Trust Agreement)
13
            4.1      The Masonry Trust Funds reallege each and every allegation contained in
14
     ¶¶3.1 – 3.13, above.
15
            4.2      Springhill’s failure to timely report and pay fringe benefit contributions
16
     constitutes a breach of the terms of the Compliance Agreement and the Master Labor
17
     Agreements between the Union and Springhill, to which the Masonry Trust Funds are
18
     beneficiaries. Springhill’s failure to timely report and pay fringe benefit contributions also
19
     constitutes a breach of the Trust Agreements, the terms of which Springhill agreed to when
20
     it signed the Compliance Agreement.
21

22

23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                           BARLOW COUGHRAN
                                                                           MORALES & JOSEPHSON, P.S.
     DAMAGES – 7                                                         1325 FOURTH AVENUE, SUITE 910
     2:20-cv-00443                                                              SEATTLE, WA 98101
                                                                                  (206) 224-9900
            4900 745 vc231901
                Case 2:20-cv-00443-RAJ Document 1 Filed 03/24/20 Page 8 of 9




 1             4.3      As a result of Springhill’s breach, the Masonry Trust Funds have been

 2   damaged in an amount to be proven at trial, plus ancillary charges including liquidated

 3   damages, prejudgment interest, attorney fees, and costs of collection.

 4                                         Second Cause of Action
                                            (Violation of ERISA)
 5
               4.4      The Masonry Trust Funds reallege each and every allegation contained in
 6
     ¶¶3.1 – 3.13, above.
 7
               4.5      Springhill’s failure to report and pay fringe benefit contributions constitutes a
 8
     violation of §503(a)(3), §515 ERISA, codified at 29 U.S.C. §1132(a)(3), §1145.
 9
               4.6      As a result of Springhill’s violation, the Masonry Trust Funds have been
10
     damaged in an amount to be proven at trial, plus ancillary charges including liquidated
11
     damages, prejudgment interest, attorney fees, and costs of collection.
12
                                            Third Cause of Action
13                                            (Equitable Relief)

14             4.7      The Masonry Trust Funds reallege each and every allegation contained in

15   ¶¶3.1 – 3.13, above.

16             4.8      Springhill’s failure to fully comply with its obligations to timely submit

17   monthly remittance reports the Masonry Trust Funds’ administration office gives rise for a

18   claim for equitable relief under 29 U.S.C. 1132 (a)(3). Specifically, the Masonry Trust

19   Funds are entitled to an order compelling Springhill to promptly provide its missing monthly

20   remittance reports and related fringe benefit contributions payments.

21                                       V. REQUESTED RELIEF

22             The Plaintiff Masonry Trust Funds respectfully request the Court grant the following

23   relief:
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                                 BARLOW COUGHRAN
                                                                                 MORALES & JOSEPHSON, P.S.
     DAMAGES – 8                                                               1325 FOURTH AVENUE, SUITE 910
     2:20-cv-00443                                                                    SEATTLE, WA 98101
                                                                                        (206) 224-9900
               4900 745 vc231901
            Case 2:20-cv-00443-RAJ Document 1 Filed 03/24/20 Page 9 of 9




 1         A.       Entry of equitable relief, including an order compelling Springhill to
                    promptly provide its monthly remittance reports and contributions payments
 2                  for the months of June 2019 through February 2020;

 3         B.       Upon provision of the delinquent monthly remittance reports for the months
                    of June 2019 through February 2020 to the Masonry Trust Funds, then entry
 4                  of:

 5                  a.         Judgment against Springhill Masonry, LLC, in an amount to be
                               determined at trial for past-due and delinquent fringe benefit
 6                             contributions as set forth in the monthly remittance reports, and owed
                               by defendant pursuant to the terms of the labor and trust agreements
 7                             to which Springhill is a party;

 8                  b.         Judgment against Springhill Masonry, LLC, in an amount to be
                               determined at trial for liquidated damages on the amount of fringe
 9                             benefit contributions set forth in the monthly remittance reports, and
                               owed by defendant pursuant to the terms of the labor and trust
10                             agreements to which Springhill is a party;

                    c.         Judgment against Springhill Masonry, LLC, in an amount to be
11
                               determined at trial for prejudgment interest calculated from the due
                               dates of the monthly remittance reports until payment in full or
12
                               judgment;
13         C.       An award of attorney fees of not less than $5,000.00, plus costs of collection,
                    as authorized by the labor and trust agreements to which Springhill is a party,
14                  and as authorized under ERISA;
15         D.       An award of post-judgment interest at the 12% rate specified by the
                    applicable trust agreements, and as authorized under ERISA; and
16
           E.       Any other such relief under federal law or as is just and equitable.
17
           Dated: March 24, 2020.
18
                                                     s/ Jeffrey G. Maxwell
19                                                   Jeffrey G. Maxwell, WSBA #33503
                                                     Barlow Coughran Morales & Josephson, P.S.
20                                                   1325 Fourth Avenue, Suite 910
                                                     Seattle, Washington 98101
21                                                   (206) 224-9900
                                                     jeffreym@bcmjlaw.com
22
                                                     Counsel for Plaintiffs
23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                                BARLOW COUGHRAN
                                                                                MORALES & JOSEPHSON, P.S.
     DAMAGES – 9                                                              1325 FOURTH AVENUE, SUITE 910
     2:20-cv-00443                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
           4900 745 vc231901
